DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Murray (US 4901469).
Regarding claim 1, Murray teaches a vessel surface mount (fig. 1, element 14); a horizontal extension (fig. 1, element 16a) from said mount extending towards the vessel operator; a platform (fig. 1, element 30a) atop said horizontal extension distal from the surface mount and proximate to the vessel operator; and, two fishing rod holders (fig. 1, elements 30b and 30c) positioned opposite one another and attached to said platform (fig. 1, element 30a).
Regarding claim 4, Murray teaches the horizontal extension is a telescopic extension rod with push-button release (as shown in figs. 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Andersen (US 2815517).
Regarding claim 2, Murray fails to teach the vessel is a kayak.
Andersen teaches the vessel is a kayak (fig. 1, element 11).
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the inventions of Murray with Andersen. Doing so would allow the fishing system of Murray to be placed on a kayak. This would further allow a fisherman to be able to use a kayak instead of a traditional fishing boat to go faster and further.
Regarding claim 3, Murray fails to teach each fishing rod holder attachment consists of one underside platform anchor and one pivoting or sliding underside tension knob beneath the platform.
.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Andersen.
Regarding claim 5, Murray teaches a telescopic extension pole (fig. 1, element 16a) with an attachment point distal to the user and a control mechanism (as shown in fig. 2 and 3) proximate to the user allowing the user to extend the pole towards and away from his body lengthwise; a platform (fig. 1, element 30a) positioned atop the proximate end of the telescopic extension pole; and, on each side of the platform an adjustable fishing rod holder (fig. 1, elements 30b and 30c).
Murray fails to teach attaching to a kayak mount.
Andersen teaches a kayak mount (fig. 1, element 11)
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the inventions of Murray with Andersen. Doing so would allow the fishing system of Murray to be placed on a kayak. This would further allow a fisherman to be able to use a kayak instead of a traditional fishing boat to go faster and further.
Regarding claim 6, Murray, as modified, teaches the control mechanism of the telescopic extension is a push-button release for single-handed use (as shown in fig. 1 and 2).
Regarding claim 7, Murray, as modified, teaches attached to the platform on its top side is a removable, V-shaped container (Andersen-as shown in fig. 2).
Regarding claim 8, Murray, as modified, teaches each fishing rod holder (Murray-fig. 1, elements 30b and 30c) is fixed at its end distal to the user and may flex inwards towards the platform (Murray-via fig. 1, elements 16a and 16b) at its end proximate to the user causing the fishing rod to extent its line outwards and away from the kayak (Andersen-fig. 1, element 11).
Regarding claim 9, Murray, as modified, teaches each fishing rod holder (Murray-fig. 1, elements 30b and 30c) is rigidly fixed to the platform (Murray-fig. 1, element 30a) at the holder’s distal end is adjustably fixed to the platform at the holder’s proximate end by a tension knob (Andersen-fig. 4, elements 262 and 261).
Regarding claim 10, Murray, as modified, teaches the platform has two sets of bilateral arms (Andersen-fig. 2, element 40 and 41) extending in opposite directions perpendicular to the lengthwise orientation of the kayak (Andersen-fig. 1, element 11).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Andersen.
Regarding claim 11, Murray teaches a mounted holder (fig. 1, element 14) fixed to the surface and extending up vertically from the plane; a tubular telescopic extension pole with four bilateral wings (fig. 1, elements 16a and 16b) extending to the left and right of the supporting extension pole; and, a left and right fishing rod holder (fig. 1, elements 30b and 30c) positioned each to one side of the container box (fig. 1, element 30a), fixedly attached to the platform wings and slidably attached to the platform wings (via fig. 2 and 3).
Murray fails to teach a kayak, a trapezoidal container box fixed atop the platform with the narrowest part.
Andersen teaches a kayak (fig. 1, element 11), a trapezoidal container box (fig. 2) fixed atop the platform with the narrowest part (fig. 2, element 28).
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the inventions of Murray with Andersen. Doing so would allow the fishing system of Murray to be placed on a kayak. This would further allow a fisherman to be able to use a kayak instead of a traditional fishing boat to go faster and further.
Regarding claim 12, Murray, as modified, teaches the fishing rod holders (Murray-fig. 1, elements 30b and 30c) are slidably attached by tension knobs (Andersen-fig. 2 and 3) on the underside of the platform wings (Murray-fig. 1, element 30a).
Regarding claim 13, Murray, as modified, teaches the rod holders (Murray-fig. 1, elements 30b and 30c) have midpoint carveouts (Murray-fig. 1, element O) between the platform wing (Murray-fig. 1, element 30a) attachment points.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of fishing rod holders on vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644